EXHIBIT 5.1 Law Office of William G. Goode 20 Peachtree Court, Suite 106 Holbrook, New York 11741 Telephone: 631-223-7740 Fax- 631-676-3281 www.williamgoode.com william@williamgoode.com August 7, 2013 Olie Inc. 300-838 Hastings Street Vancouver, British Columbia V6C0A6 Dear Sir or Madam, We are acting as counsel to Olie Inc., a Delaware corporation (the “Company”), in connection with its registration statement on FormS-8 (the “Registration Statement”),filed with the Securities and Exchange Commission under the Securities Act of 1933, as amended (the “Act”) relating to the registration of 350,000,000 shares of the common stock, par value $0.00001 per share (the “Common Stock”) of the Company (the “Shares”),issuable under the Olie Inc. 2013 Employee and Consultant Stock Incentive Plan (the “Plan”). This opinion letter is furnished to you at your request to enable you to fulfill the requirements of Item601(b)(5) of Regulation S-K, 17C.F.R. §229.601(b)(5), in connection with the Registration Statement. For purposes of this opinion letter, we have examined copies of such agreements, instruments and documents as we have deemed an appropriate basis on which to render the opinions hereinafter expressed.In our examination of the aforesaid documents, we have assumed the genuineness of all signatures, the legal capacity of all natural persons, the accuracy and completeness of all documents submitted to us, the authenticity of all original documents, and the conformity to authentic original documents of all documents submitted to us as copies (including telecopies). As to all matters of fact, we have relied on the representations and statements of fact made in the documents so reviewed, and we have not independently established the facts so relied on. This opinion letter is given, and all statements herein are made, in the context of the foregoing. This opinion letter is based as to matters of law solely on the DelawareGeneral Corporation Law, as amended. We express no opinion herein as to any other laws, statutes, ordinances, rules, or regulations. As used herein, the term “Delaware General Corporation Law, as amended” includes the statutory provisions contained therein, all applicable provisions of the Delaware Constitution and reported judicial decisions interpreting these laws. 1 Based upon, subject to and limited by the foregoing, we are of the opinion that following the issuance of the Shares pursuant to the terms of the Plan and any applicable award agreements under the Plan, the Shares will be validly issued,fully paid, and nonassessable. This opinion letter has been prepared for use in connection with the Registration Statement. We assume no obligation to advise you of any changes in the foregoing subsequent to the effective date of the Registration Statement. We hereby consent to the filing of this opinion letter as Exhibit 5.1 to the Registration Statement. In giving this consent, we do not thereby admit that we are an “expert” within the meaning of the Securities Act of 1933, as amended. Very Truly Yours, /s/ William G. Goode William G. Goode, Esq. MBA 2
